              S DISTRICT
            TE           C
          TA




                                        O
     S




                                         U
    ED




                                          RT
                      TED




UNIT
                  GRAN




                                                R NIA
NO
                                   Keulen
                         san van




                                                FO
              Judge Su

 RT




                                            LI
         ER
    H




                                        A
              N                             C
                                F
                  D IS T IC T O
                        R
